DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 10-14, 16, and 21-32 are allowed.

REASONS FOR ALLOWANCE
Claim(s) 10-14, 16, and 21-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Based on the prior art search results, the prior art of record fails to anticipate or render obvious the claimed subject matter of the instant application.  While some individual features of claims 10-14, 16, and 21-32 may be shown in the prior art of record, one of ordinary skill in the art would not be motivated to modify the teachings of the prior art to provide the systems and method comprising which perform the steps of:
processing, by a mobile device executing a banking application, a request for a new or a replacement transaction card;
determining, by the mobile device, data associated with an account for the transaction card;
receiving, via one of a touchscreen interface or fingerprint sensor of the mobile device, an electronic representation of a signature from a user of the banking application;
communicating, by the mobile device and a server system, an indication of the request for the new or the replacement transaction card, the data, and the electronic representation of the signature;
receiving, via an interface of one or more interfaces of the server system, the indication, the data, and the an electronic representation of a signature from a computing device;

applying, by the server system, an algorithm to the electronic representation of the signature to generate characteristics of the signature, wherein the characteristics comprise a reduced number of data points from the electronic representation of the signature, wherein the reduced number of data points having the level of precision based on the usage type specified for a transaction card;
causing, during the initiation routine of the transaction card, the characteristics of the signature including the reduced number of data points to be written to a secure portion of a second memory of the transaction card;
receiving a plurality of instances of the signature from point of sale (POS) terminals;
applying a machine-learning algorithm to the plurality of instances of the signature to generate updated characteristics based on each instance of the signature received from the POS terminal; and
causing the updated characteristics of the signature to be written to the secure portion of the second memory.

The closest art of record, US Patent Application Publication 20160226865 to Chen, et al., discloses “A motion-based authentication method of authenticating a user with a mobile device is provided. A pre-training routine is conducted to detect an orientation characteristic and a duration characteristic associated with a user input. A training routine is conducted to capture a set of base signatures and to compute the consistency level associated with the signatures. A verification routine is conducted to compare the target signature with the set of base signatures. Authorization is granted if the target signature has reached the similarity threshold with respect to the base signatures.”
The closest art of record, US Patent 5,892,824 A to Beatson, et al., discloses “A signature device for capture or capture and verification includes a variety of advantageous features including, for example, an ability to work in conjunction with an IC card; an improved angle correction technique; an improved technique for adapting to biometric signature changes; and many other new improvements.”
The closest art of record, US Patent 6,236,740 B1 to Lee, discloses “A signature verification system consisting of a durable pressure sensitive data input stylus, signal processing, and computer algorithms for enrollment of signatures, digits and verification. The stylus contains two transducers placed so that axial force and lateral force are measured simultaneously. Combining the two signals at digitized sample points yields a ratio of pressures indicative of the angle of the stylus to the writing surface at that moment, controlling for variations in actual force. The ratio, called a relative angle, is calculated for the entire signal train of a signature and for various simple divisions, or segments. Segments are equal divisions of the signal train by various divisions. While the relative angle of the whole signature may vary unpredictably between signings, the unique variations around the average relative angle form unique signature discriminates. Variations are measured by comparing relative angle measurements of segments, one to another, in all mathematical combinations. The combinations are called measurement points and each measurement point has a value based on the comparison. Some measurement point values, out of many sampled by computer, are uniquely consistent for particular signers. These unique measurement points and their limited ranges of variation are determined during enrollment and become the signature discriminates. These signature discriminate measurement points and values electronically distinguish an enrolled signer. The date, if enrolled, and digits for document identification, if enrolled, provide further signature verification. Verification is simplified by comparing only chosen reference measurements to determine if the incoming values fall within the acceptable range of values. An easily adjustable score determines rejection or acceptance of a signature to be verified. The stylus itself is continuously calibrated by adjusting a measurement step, not the transducers themselves.
The closest art of record, Non-patent literature Fingerprint Security for Protecting EMV Payment Cards to Aghili, et al., discloses “In this approach template of the fingerprint is stored in database of the card issuer. The user needs to present a matching template in order to authorize transaction. Visa in collaboration with UIDAI is implementing this method. In this method user’s VISA account is linked to Aadhaar card also called as unique identity card which act as a reference for the biometric data associated with that account. During the authentication phase user record is first selected using the aadhaar number and then biometric inputs are matched against stored data (template) which was taken from the user at the time of enrollment of Adhaar card [13]. Major drawback of this method is that it doesn’t allow offline transactions where in current DDA/CDA EMV environment transactions have cardholder authentication processed offline. This method when integrated in payment cards is called Match-off-Card technology, in which the original template can be stored in the database, so during enrollment a fingerprint reference is stored in the CHIP of payment card [14].”

Reasons for Patent Eligibility
The 101 Alice rejection is not applicable. The 101 rejection is not applicable because even though the claims recite an abstract idea, the limitations when considered in ordered combination are indicative of integration into a practical application because as a specific combination of steps, the claims are directed to a particular computer implemented method, and systems which perform the steps of:
processing, by a mobile device executing a banking application, a request for a new or a replacement transaction card;
determining, by the mobile device, data associated with an account for the transaction card;
receiving, via one of a touchscreen interface or fingerprint sensor of the mobile device, an electronic representation of a signature from a user of the banking application;

receiving, via an interface of one or more interfaces of the server system, the indication, the data, and the an electronic representation of a signature from a computing device;
determining, by the server system during an initiation routine of the transaction card, a level of precision of the signature to write to the transaction card based on a usage type specified for the transaction card;
applying, by the server system, an algorithm to the electronic representation of the signature to generate characteristics of the signature, wherein the characteristics comprise a reduced number of data points from the electronic representation of the signature, wherein the reduced number of data points having the level of precision based on the usage type specified for a transaction card;
causing, during the initiation routine of the transaction card, the characteristics of the signature including the reduced number of data points to be written to a secure portion of a second memory of the transaction card;
receiving a plurality of instances of the signature from point of sale (POS) terminals;
applying a machine-learning algorithm to the plurality of instances of the signature to generate updated characteristics based on each instance of the signature received from the POS terminal; and
causing the updated characteristics of the signature to be written to the secure portion of the second memory.

These are meaningful limitations that are more than generally linking the use of the abstract idea to a particular technological environment or field of use and are indicative of a practical application in that it is not routine or conventional perform the steps above.  Further, as an ordered combination, the claims are also not well-understood, routine or conventional.

For the reasons stated above, claims 10-14, 16, and 21-32 have been deemed to be patent eligible under 35 U.S.C 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564.  The examiner can normally be reached on Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY S. CUNNINGHAM II
Examiner
Art Unit 3694


/GREGORY S CUNNINGHAM II/Examiner, Art Unit 3694